(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

         FRY ET VIR, AS NEXT FRIENDS OF MINOR E. F. v. 

         NAPOLEON COMMUNITY SCHOOLS ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

  No. 15–497.      Argued October 31, 2016—Decided February 22, 2017
The Individuals with Disabilities Education Act (IDEA) offers federal
  funds to States in exchange for a commitment to furnish a “free ap-
  propriate public education” (FAPE) to children with certain disabili-
  ties, 20 U.S. C. §1412(a)(1)(A), and establishes formal administrative
  procedures for resolving disputes between parents and schools con-
  cerning the provision of a FAPE. Other federal statutes also protect
  the interests of children with disabilities, including Title II of the
  Americans with Disabilities Act (ADA) and §504 of the Rehabilitation
  Act. In Smith v. Robinson, 468 U.S. 992, this Court considered the
  interaction between those other laws and the IDEA, holding that the
  IDEA was “the exclusive avenue” through which a child with a disa-
  bility could challenge the adequacy of his education. Id., at 1009.
  Congress responded by passing the Handicapped Children’s Protec-
  tion Act of 1986, overturning Smith’s preclusion of non-IDEA claims
  and adding a carefully defined exhaustion provision. Under that
  provision, a plaintiff bringing suit under the ADA, the Rehabilitation
  Act, or similar laws “seeking relief that is also available under [the
  IDEA]” must first exhaust the IDEA’s administrative procedures.
  §1415(l).
     Petitioner E. F. is a child with a severe form of cerebral palsy; a
  trained service dog named Wonder assists her with various daily life
  activities. When E. F.’s parents, petitioners Stacy and Brent Fry,
  sought permission for Wonder to join E. F. in kindergarten, officials
  at Ezra Eby Elementary School refused. The officials reasoned that
  the human aide provided as part of E. F.’s individualized education
  program rendered the dog superfluous. In response, the Frys re-
  moved E. F. from Ezra Eby and began homeschooling her. They also
2              FRY v. NAPOLEON COMMUNITY SCHOOLS

                                   Syllabus

    filed a complaint with the Department of Education’s Office for Civil
    Rights (OCR), claiming that the exclusion of E. F.’s service animal vi-
    olated her rights under Title II and §504. OCR agreed, and school of-
    ficials invited E. F. to return to Ezra Eby with Wonder. But the Frys,
    concerned about resentment from school officials, instead enrolled
    E. F. in a different school that welcomed the service dog. The Frys
    then filed this suit in federal court against Ezra Eby’s local and re-
    gional school districts and principal (collectively, the school districts),
    alleging that they violated Title II and §504 and seeking declaratory
    and monetary relief. The District Court granted the school districts’
    motion to dismiss the suit, holding that §1415(l) required the Frys to
    first exhaust the IDEA’s administrative procedures. The Sixth Cir-
    cuit affirmed, reasoning that §1415(l) applies whenever a plaintiff’s
    alleged harms are “educational” in nature.
Held:
    1. Exhaustion of the IDEA’s administrative procedures is unneces-
 sary where the gravamen of the plaintiff’s suit is something other
 than the denial of the IDEA’s core guarantee of a FAPE. Pp. 9–18.
      (a) The language of §1415(l) compels exhaustion when a plaintiff
 seeks “relief” that is “available” under the IDEA. Establishing the
 scope of §1415(l), then, requires identifying the circumstances in
 which the IDEA enables a person to obtain redress or access a bene-
 fit. That inquiry immediately reveals the primacy of a FAPE in the
 statutory scheme. The IDEA’s stated purpose and specific commands
 center on ensuring a FAPE for children with disabilities. And the
 IDEA’s administrative procedures test whether a school has met this
 obligation: Any decision by a hearing officer on a request for substan-
 tive relief “shall” be “based on a determination of whether the child
 received a free appropriate public education.” §1415(f)(3)(E)(i). Ac-
 cordingly, §1415(l)’s exhaustion rule hinges on whether a lawsuit
 seeks relief for the denial of a FAPE. If a lawsuit charges such a de-
 nial, the plaintiff cannot escape §1415(l) merely by bringing the suit
 under a statute other than the IDEA. But if the remedy sought in a
 suit brought under a different statute is not for the denial of a FAPE,
 then exhaustion of the IDEA’s procedures is not required. Pp. 9–13.
      (b) In determining whether a plaintiff seeks relief for the denial
 of a FAPE, what matters is the gravamen of the plaintiff’s complaint,
 setting aside any attempts at artful pleading. That inquiry makes
 central the plaintiff’s own claims, as §1415(l) explicitly requires in
 asking whether a lawsuit in fact “seeks” relief available under the
 IDEA. But examination of a plaintiff’s complaint should consider
 substance, not surface: §1415(l) requires exhaustion when the gra-
 vamen of a complaint seeks redress for a school’s failure to provide a
 FAPE, even if not phrased or framed in precisely that way. In ad-
                     Cite as: 580 U. S. ____ (2017)                     3

                                Syllabus

  dressing whether a complaint fits that description, a court should at-
  tend to the diverse means and ends of the statutes covering persons
  with disabilities. The IDEA guarantees individually tailored educa-
  tional services for children with disabilities, while Title II and §504
  promise nondiscriminatory access to public institutions for people
  with disabilities of all ages. That is not to deny some overlap in cov-
  erage: The same conduct might violate all three statutes. But still,
  these statutory differences mean that a complaint brought under Ti-
  tle II and §504 might instead seek relief for simple discrimination, ir-
  respective of the IDEA’s FAPE obligation. One clue to the gravamen
  of a complaint can come from asking a pair of hypothetical questions.
  First, could the plaintiff have brought essentially the same claim if
  the alleged conduct had occurred at a public facility that was not a
  school? Second, could an adult at the school have pressed essentially
  the same grievance? When the answer to those questions is yes, a
  complaint that does not expressly allege the denial of a FAPE is also
  unlikely to be truly about that subject. But when the answer is no,
  then the complaint probably does concern a FAPE. A further sign of
  the gravamen of a suit can emerge from the history of the proceed-
  ings. Prior pursuit of the IDEA’s administrative remedies may pro-
  vide strong evidence that the substance of a plaintiff’s claim concerns
  the denial of a FAPE, even if the complaint never explicitly uses that
  term. Pp. 13–18.
     2. This case is remanded to the Court of Appeals for a proper anal-
  ysis of whether the gravamen of E. F.’s complaint charges, and seeks
  relief for, the denial of a FAPE. The Frys’ complaint alleges only dis-
  ability-based discrimination, without making any reference to the
  adequacy of the special education services E. F.’s school provided.
  Instead, the Frys have maintained that the school districts infringed
  E. F.’s right to equal access—even if their actions complied in full
  with the IDEA’s requirements. But the possibility remains that the
  history of these proceedings might suggest something different. The
  parties have not addressed whether the Frys initially pursued the
  IDEA’s administrative remedies, and the record is cloudy as to the
  relevant facts. On remand, the court below should establish whether
  (or to what extent) the Frys invoked the IDEA’s dispute resolution
  process before filing suit. And if the Frys started down that road, the
  court should decide whether their actions reveal that the gravamen of
  their complaint is indeed the denial of a FAPE, thus necessitating
  further exhaustion. Pp. 18–20.
788 F.3d 622, vacated and remanded.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, BREYER, and SOTOMAYOR, JJ., joined.
4          FRY v. NAPOLEON COMMUNITY SCHOOLS

                             Syllabus

ALITO, J., filed an opinion concurring in part and concurring in the
judgment, in which THOMAS, J., joined.
                        Cite as: 580 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–497
                                   _________________


  STACY FRY, ET VIR, AS NEXT FRIENDS OF MINOR E. F., 

     PETITIONERS v. NAPOLEON COMMUNITY

                 SCHOOLS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                              [February 22, 2017]


  JUSTICE KAGAN delivered the opinion of the Court.
  The Individuals with Disabilities Education Act (IDEA
or Act), 84 Stat. 175, as amended, 20 U.S. C. §1400 et seq.,
ensures that children with disabilities receive needed
special education services. One of its provisions, §1415(l),
addresses the Act’s relationship with other laws protecting
those children. Section 1415(l) makes clear that nothing
in the IDEA “restrict[s] or limit[s] the rights [or] remedies”
that other federal laws, including antidiscrimination
statutes, confer on children with disabilities. At the same
time, the section states that if a suit brought under such a
law “seek[s] relief that is also available under” the IDEA,
the plaintiff must first exhaust the IDEA’s administrative
procedures. In this case, we consider the scope of that
exhaustion requirement. We hold that exhaustion is not
necessary when the gravamen of the plaintiff ’s suit is
something other than the denial of the IDEA’s core guar­
antee—what the Act calls a “free appropriate public edu­
cation.” §1412(a)(1)(A).
2         FRY v. NAPOLEON COMMUNITY SCHOOLS

                      Opinion of the Court

                              I

                              A

   The IDEA offers federal funds to States in exchange for
a commitment: to furnish a “free appropriate public educa­
tion”—more concisely known as a FAPE—to all children
with certain physical or intellectual disabilities. Ibid.; see
§1401(3)(A)(i) (listing covered disabilities). As defined in
the Act, a FAPE comprises “special education and related
services”—both “instruction” tailored to meet a child’s
“unique needs” and sufficient “supportive services” to
permit the child to benefit from that instruction.
§§1401(9), (26), (29); see Board of Ed. of Hendrick Hudson
Central School Dist., Westchester Cty. v. Rowley, 458 U.S.
176, 203 (1982). An eligible child, as this Court has ex­
plained, acquires a “substantive right” to such an educa­
tion once a State accepts the IDEA’s financial assistance.
Smith v. Robinson, 468 U.S. 992, 1010 (1984).
   Under the IDEA, an “individualized education pro­
gram,” called an IEP for short, serves as the “primary
vehicle” for providing each child with the promised FAPE.
Honig v. Doe, 484 U.S. 305, 311 (1988); see §1414(d).
(Welcome to—and apologies for—the acronymic world of
federal legislation.) Crafted by a child’s “IEP Team”—a
group of school officials, teachers, and parents—the IEP
spells out a personalized plan to meet all of the child’s
“educational needs.” §§1414(d)(1)(A)(i)(II)(bb), (d)(1)(B).
Most notably, the IEP documents the child’s current “lev­
els of academic achievement,” specifies “measurable an-
nual goals” for how she can “make progress in the general
education curriculum,” and lists the “special education and
related services” to be provided so that she can “advance
appropriately toward [those] goals.” §§1414(d)(1)(A)(i)(I),
(II), (IV)(aa).
   Because parents and school representatives sometimes
cannot agree on such issues, the IDEA establishes formal
procedures for resolving disputes. To begin, a dissatisfied
                  Cite as: 580 U. S. ____ (2017)            3

                      Opinion of the Court

parent may file a complaint as to any matter concerning
the provision of a FAPE with the local or state educational
agency (as state law provides). See §1415(b)(6). That
pleading generally triggers a “[p]reliminary meeting”
involving the contending parties, §1415(f )(1)(B)(i); at their
option, the parties may instead (or also) pursue a full-
fledged mediation process, see §1415(e). Assuming their
impasse continues, the matter proceeds to a “due pro­
cess hearing” before an impartial hearing officer.
§1415(f )(1)(A); see §1415(f )(3)(A)(i). Any decision of the
officer granting substantive relief must be “based on a
determination of whether the child received a [FAPE].”
§1415(f )(3)(E)(i). If the hearing is initially conducted at
the local level, the ruling is appealable to the state agency.
See §1415(g). Finally, a parent unhappy with the outcome
of the administrative process may seek judicial review by
filing a civil action in state or federal court.          See
§1415(i)(2)(A).
   Important as the IDEA is for children with disabilities,
it is not the only federal statute protecting their interests.
Of particular relevance to this case are two antidiscrimi­
nation laws—Title II of the Americans with Disabilities
Act (ADA), 42 U.S. C. §12131 et seq., and §504 of the
Rehabilitation Act, 29 U.S. C. §794—which cover both
adults and children with disabilities, in both public schools
and other settings. Title II forbids any “public entity”
from discriminating based on disability; Section 504 ap­
plies the same prohibition to any federally funded “pro­
gram or activity.” 42 U.S. C. §§12131–12132; 29 U.S. C.
§794(a). A regulation implementing Title II requires a
public entity to make “reasonable modifications” to its
“policies, practices, or procedures” when necessary to avoid
such discrimination. 28 CFR §35.130(b)(7) (2016); see,
e.g., Alboniga v. School Bd. of Broward Cty., 87 F. Supp.
3d 1319, 1345 (SD Fla. 2015) (requiring an accommodation
to permit use of a service animal under Title II). In simi­
4          FRY v. NAPOLEON COMMUNITY SCHOOLS

                        Opinion of the Court

lar vein, courts have interpreted §504 as demanding cer­
tain “reasonable” modifications to existing practices in
order to “accommodate” persons with disabilities. Alexan-
der v. Choate, 469 U.S. 287, 299–300 (1985); see, e.g.,
Sullivan v. Vallejo City Unified School Dist., 731 F. Supp.
947, 961–962 (ED Cal. 1990) (requiring an accommodation
to permit use of a service animal under §504). And both
statutes authorize individuals to seek redress for viola­
tions of their substantive guarantees by bringing suits for
injunctive relief or money damages. See 29 U.S. C.
§794a(a)(2); 42 U.S. C. §12133.
   This Court first considered the interaction between such
laws and the IDEA in Smith v. Robinson, 468 U.S. 992.1
The plaintiffs there sought “to secure a ‘free appropriate
public education’ for [their] handicapped child.” Id., at
994. But instead of bringing suit under the IDEA alone,
they appended “virtually identical” claims (again alleging
the denial of a “free appropriate public education”) under
§504 of the Rehabilitation Act and the Fourteenth
Amendment’s Equal Protection Clause. Id., at 1009; see
id., at 1016. The Court held that the IDEA altogether
foreclosed those additional claims: With its “comprehen­
sive” and “carefully tailored” provisions, the Act was “the
exclusive avenue” through which a child with a disability
(or his parents) could challenge the adequacy of his educa­
tion. Id., at 1009; see id., at 1013, 1016, 1021.
   Congress was quick to respond. In the Handicapped
Children’s Protection Act of 1986, 100 Stat. 796, it over­
turned Smith’s preclusion of non-IDEA claims while also
adding a carefully defined exhaustion requirement. Now
codified at 20 U.S. C. §1415(l), the relevant provision of

——————
    1 At
      the time (and until 1990), the IDEA was called the Education of
the Handicapped Act, or EHA. See §901(a), 104 Stat. 1141–1142
(renaming the statute). To avoid confusion—and acronym overload—
we refer throughout this opinion only to the IDEA.
                  Cite as: 580 U. S. ____ (2017)            5

                      Opinion of the Court

that statute reads:
    “Nothing in [the IDEA] shall be construed to restrict
    or limit the rights, procedures, and remedies available
    under the Constitution, the [ADA], title V of the Re­
    habilitation Act [including §504], or other Federal
    laws protecting the rights of children with disabilities,
    except that before the filing of a civil action under
    such laws seeking relief that is also available under
    [the IDEA], the [IDEA’s administrative procedures]
    shall be exhausted to the same extent as would be re­
    quired had the action been brought under [the
    IDEA].”
The first half of §1415(l) (up until “except that”) “reaf­
firm[s] the viability” of federal statutes like the ADA or
Rehabilitation Act “as separate vehicles,” no less integral
than the IDEA, “for ensuring the rights of handicapped
children.” H. R. Rep. No. 99–296, p. 4 (1985); see id., at 6.
According to that opening phrase, the IDEA does not
prevent a plaintiff from asserting claims under such laws
even if, as in Smith itself, those claims allege the denial of
an appropriate public education (much as an IDEA claim
would). But the second half of §1415(l) (from “except that”
onward) imposes a limit on that “anything goes” regime, in
the form of an exhaustion provision. According to that
closing phrase, a plaintiff bringing suit under the ADA,
the Rehabilitation Act, or similar laws must in certain
circumstances—that is, when “seeking relief that is also
available under” the IDEA—first exhaust the IDEA’s
administrative procedures. The reach of that requirement
is the issue in this case.
                              B
  Petitioner E. F. is a child with a severe form of cerebral
palsy, which “significantly limits her motor skills and
6               FRY v. NAPOLEON COMMUNITY SCHOOLS

                         Opinion of the Court

mobility.” App. to Brief in Opposition 6, Complaint ¶19.2
When E. F. was five years old, her parents—petitioners
Stacy and Brent Fry—obtained a trained service dog for
her, as recommended by her pediatrician. The dog, a
goldendoodle named Wonder, “help[s E. F.] to live as
independently as possible” by assisting her with various
life activities. Id., at 2, ¶3. In particular, Wonder aids
E. F. by “retrieving dropped items, helping her balance
when she uses her walker, opening and closing doors,
turning on and off lights, helping her take off her coat,
[and] helping her transfer to and from the toilet.” Id., at 7,
¶27.
   But when the Frys sought permission for Wonder to join
E. F. in kindergarten, officials at Ezra Eby Elementary
School refused the request. Under E. F.’s existing IEP, a
human aide provided E. F. with one-on-one support
throughout the day; that two-legged assistance, the school
officials thought, rendered Wonder superfluous. In the
words of one administrator, Wonder should be barred from
Ezra Eby because all of E. F.’s “physical and academic
needs [were] being met through the services/programs/
accommodations” that the school had already agreed to.
Id., at 8, ¶33. Later that year, the school officials briefly
allowed Wonder to accompany E. F. to school on a trial
basis; but even then, “the dog was required to remain in
the back of the room during classes, and was forbidden
from assisting [E. F.] with many tasks he had been specifi­
cally trained to do.” Ibid., ¶35. And when the trial period
concluded, the administrators again informed the Frys
that Wonder was not welcome. As a result, the Frys re­
moved E. F. from Ezra Eby and began homeschooling her.

——————
    2 Because this case comes to us on review of a motion to dismiss
E. F.’s suit, we accept as true all facts pleaded in her complaint. See
Leatherman v. Tarrant County Narcotics Intelligence and Coordination
Unit, 507 U.S. 163, 164 (1993).
                 Cite as: 580 U. S. ____ (2017)            7

                     Opinion of the Court

   In addition, the Frys filed a complaint with the U. S.
Department of Education’s Office for Civil Rights (OCR),
charging that Ezra Eby’s exclusion of E. F.’s service ani­
mal violated her rights under Title II of the ADA and §504
of the Rehabilitation Act. Following an investigation,
OCR agreed. The office explained in its decision letter
that a school’s obligations under those statutes go beyond
providing educational services: A school could offer a
FAPE to a child with a disability but still run afoul of the
laws’ ban on discrimination. See App. 30–32. And here,
OCR found, Ezra Eby had indeed violated that ban, even if
its use of a human aide satisfied the FAPE standard. See
id., at 35–36. OCR analogized the school’s conduct to
“requir[ing] a student who uses a wheelchair to be carried”
by an aide or “requir[ing] a blind student to be led [around
by a] teacher” instead of permitting him to use a guide dog
or cane. Id., at 35. Regardless whether those—or Ezra
Eby’s—policies denied a FAPE, they violated Title II and
§504 by discriminating against children with disabilities.
See id., at 35–36.
   In response to OCR’s decision, school officials at last
agreed that E. F. could come to school with Wonder. But
after meeting with Ezra Eby’s principal, the Frys became
concerned that the school administration “would resent
[E. F.] and make her return to school difficult.” App. to
Brief in Opposition 10, ¶48. Accordingly, the Frys found a
different public school, in a different district, where ad­
ministrators and teachers enthusiastically received both
E. F. and Wonder.
                               C
  The Frys then filed this suit in federal court against the
local and regional school districts in which Ezra Eby is
located, along with the school’s principal (collectively, the
school districts). The complaint alleged that the school
districts violated Title II of the ADA and §504 of the Re­
8         FRY v. NAPOLEON COMMUNITY SCHOOLS

                     Opinion of the Court

habilitation Act by “denying [E. F.] equal access” to Ezra
Eby and its programs, “refus[ing] to reasonably accommo­
date” E. F.’s use of a service animal, and otherwise “dis­
criminat[ing] against [E. F.] as a person with disabilities.”
Id., at 15, ¶68, 17–18, ¶¶82–83. According to the com­
plaint, E. F. suffered harm as a result of that discrimina­
tion, including “emotional distress and pain, embarrass­
ment, [and] mental anguish.” Id., at 11–12, ¶51. In their
prayer for relief, the Frys sought a declaration that the
school districts had violated Title II and §504, along with
money damages to compensate for E. F.’s injuries.
   The District Court granted the school districts’ motion
to dismiss the suit, holding that §1415(l) required the Frys
to first exhaust the IDEA’s administrative procedures.
See App. to Pet. for Cert. 50. A divided panel of the Court
of Appeals for the Sixth Circuit affirmed on the same
ground. In that court’s view, §1415(l) applies if “the inju­
ries [alleged in a suit] relate to the specific substantive
protections of the IDEA.” 788 F.3d 622, 625 (2015). And
that means, the court continued, that exhaustion is neces­
sary whenever “the genesis and the manifestations” of the
complained-of harms were “educational” in nature. Id., at
627 (quoting Charlie F. v. Board of Ed. of Skokie School
Dist. 68, 98 F.3d 989, 993 (CA7 1996)). On that under­
standing of §1415(l), the Sixth Circuit held, the Frys’ suit
could not proceed: Because the harms to E. F. were gener­
ally “educational”—most notably, the court reasoned,
because “Wonder’s absence hurt her sense of independence
and social confidence at school”—the Frys had to exhaust
the IDEA’s procedures. 788 F.3d, at 627. Judge Daugh­
trey dissented, emphasizing that in bringing their Title II
and §504 claims, the Frys “did not allege the denial of a
FAPE” or “seek to modify [E. F.’s] IEP in any way.” Id., at
634.
   We granted certiorari to address confusion in the courts
of appeals as to the scope of §1415(l)’s exhaustion re­
                     Cite as: 580 U. S. ____ (2017)                     9

                          Opinion of the Court

quirement. 579 U. S. ___ (2016).3                We now vacate the
Sixth Circuit’s decision.
                              II
  Section 1415(l) requires that a plaintiff exhaust the
IDEA’s procedures before filing an action under the ADA,
the Rehabilitation Act, or similar laws when (but only
when) her suit “seek[s] relief that is also available” under
the IDEA. We first hold that to meet that statutory
standard, a suit must seek relief for the denial of a FAPE,
because that is the only “relief ” the IDEA makes “avail­
able.” We next conclude that in determining whether a
suit indeed “seeks” relief for such a denial, a court should
look to the substance, or gravamen, of the plaintiff ’s
complaint.4
                           A
  In this Court, the parties have reached substantial
agreement about what “relief ” the IDEA makes “avail-
able” for children with disabilities—and about how the
——————
  3 See Payne v. Peninsula School Dist., 653 F.3d 863, 874 (CA9 2011)

(en banc) (cataloguing different Circuits’ understandings of §1415(l)).
In particular, the Ninth Circuit has criticized an approach similar to
the Sixth Circuit’s for “treat[ing] §1415(l) as a quasi-preemption provi­
sion, requiring administrative exhaustion for any case that falls within
the general ‘field’ of educating disabled students.” Id., at 875.
  4 In reaching these conclusions, we leave for another day a further

question about the meaning of §1415(l): Is exhaustion required when
the plaintiff complains of the denial of a FAPE, but the specific remedy
she requests—here, money damages for emotional distress—is not one
that an IDEA hearing officer may award? The Frys, along with the
Solicitor General, say the answer is no. See Reply Brief 2–3; Brief for
United States as Amicus Curiae 16. But resolution of that question
might not be needed in this case because the Frys also say that their
complaint is not about the denial of a FAPE, see Reply Brief 17—and,
as later explained, we must remand that distinct issue to the Sixth
Circuit, see infra, at 18–20. Only if that court rejects the Frys’ view of
their lawsuit, using the analysis we set out below, will the question
about the effect of their request for money damages arise.
10        FRY v. NAPOLEON COMMUNITY SCHOOLS

                      Opinion of the Court

Sixth Circuit went wrong in addressing that question.
The Frys maintain that such a child can obtain remedies
under the IDEA for decisions that deprive her of a FAPE,
but none for those that do not. So in the Frys’ view,
§1415(l)’s exhaustion requirement can come into play only
when a suit concerns the denial of a FAPE—and not, as
the Sixth Circuit held, when it merely has some articula­
ble connection to the education of a child with a disability.
See Reply Brief 13–15. The school districts, for their part,
also believe that the Sixth Circuit’s exhaustion standard
“goes too far” because it could mandate exhaustion when a
plaintiff is “seeking relief that is not in substance avail-
able” under the IDEA. Brief for Respondents 30. And in
particular, the school districts acknowledge that the IDEA
makes remedies available only in suits that “directly
implicate[ ]” a FAPE—so that only in those suits can
§1415(l) apply. Tr. of Oral Arg. 46. For the reasons that
follow, we agree with the parties’ shared view: The only
relief that an IDEA officer can give—hence the thing a
plaintiff must seek in order to trigger §1415(l)’s exhaus­
tion rule—is relief for the denial of a FAPE.
   We begin, as always, with the statutory language at
issue, which (at risk of repetition) compels exhaustion
when a plaintiff seeks “relief ” that is “available” under the
IDEA. The ordinary meaning of “relief ” in the context of a
lawsuit is the “redress[ ] or benefit” that attends a favor­
able judgment. Black’s Law Dictionary 1161 (5th ed. 1979).
And such relief is “available,” as we recently explained,
when it is “accessible or may be obtained.” Ross v. Blake,
578 U. S. ___, ___ (2016) (slip op., at 8) (quoting Webster’s
Third New International Dictionary 150 (1993)). So to
establish the scope of §1415(l), we must identify the cir­
cumstances in which the IDEA enables a person to obtain
redress (or, similarly, to access a benefit).
   That inquiry immediately reveals the primacy of a
FAPE in the statutory scheme. In its first section, the
                     Cite as: 580 U. S. ____ (2017)                  11

                         Opinion of the Court

IDEA declares as its first purpose “to ensure that all
children with disabilities have available to them a free
appropriate public education.” §1400(d)(1)(A). That prin­
cipal purpose then becomes the Act’s principal command:
A State receiving federal funding under the IDEA must
make such an education “available to all children with
disabilities.” §1412(a)(1)(A). The guarantee of a FAPE to
those children gives rise to the bulk of the statute’s more
specific provisions. For example, the IEP—“the center­
piece of the statute’s education delivery system”—serves
as the “vehicle” or “means” of providing a FAPE. Honig,
484 U.S., at 311; Rowley, 458 U.S., at 181; see supra, at
2. And finally, as all the above suggests, the FAPE re­
quirement provides the yardstick for measuring the ade­
quacy of the education that a school offers to a child with a
disability: Under that standard, this Court has held, a
child is entitled to “meaningful” access to education based
on her individual needs. Rowley, 458 U.S., at 192.5
   The IDEA’s administrative procedures test whether a
school has met that obligation—and so center on the Act’s
FAPE requirement. As noted earlier, any decision by a
hearing officer on a request for substantive relief “shall”
be “based on a determination of whether the child received
a free appropriate public education.” §1415(f)(3)(E)(i); see
supra, at 3.6 Or said in Latin: In the IDEA’s administra­
tive process, a FAPE denial is the sine qua non. Suppose
that a parent’s complaint protests a school’s failure to
provide some accommodation for a child with a disability.
——————
  5A  case now before this Court, Endrew F. v. Douglas County School
Dist. RE–1, No. 15–827, presents unresolved questions about the
precise content of the FAPE standard.
  6 Without finding the denial of a FAPE, a hearing officer may do noth­

ing more than order a school district to comply with the Act’s various
procedural requirements, see §1415(f )(3)(E)(iii)—for example, by
allowing parents to “examine all records” relating to their child,
§1415(b)(1).
12          FRY v. NAPOLEON COMMUNITY SCHOOLS

                          Opinion of the Court

If that accommodation is needed to fulfill the IDEA’s
FAPE requirement, the hearing officer must order relief.
But if it is not, he cannot—even though the dispute is
between a child with a disability and the school she at­
tends. There might be good reasons, unrelated to a FAPE,
for the school to make the requested accommodation.
Indeed, another federal law (like the ADA or Rehabilita­
tion Act) might require the accommodation on one of those
alternative grounds. See infra, at 15. But still, the hear­
ing officer cannot provide the requested relief. His role,
under the IDEA, is to enforce the child’s “substantive
right” to a FAPE. Smith, 468 U.S., at 1010. And that is
all.7
   For that reason, §1415(l)’s exhaustion rule hinges on
whether a lawsuit seeks relief for the denial of a free
appropriate public education. If a lawsuit charges such a
denial, the plaintiff cannot escape §1415(l) merely by
bringing her suit under a statute other than the IDEA—as
when, for example, the plaintiffs in Smith claimed that a
school’s failure to provide a FAPE also violated the Reha­
bilitation Act.8 Rather, that plaintiff must first submit her
case to an IDEA hearing officer, experienced in addressing
exactly the issues she raises. But if, in a suit brought
under a different statute, the remedy sought is not for the
denial of a FAPE, then exhaustion of the IDEA’s proce­
dures is not required. After all, the plaintiff could not get
any relief from those procedures: A hearing officer, as just
——————
  7 Similarly, a court in IDEA litigation may provide a substantive

remedy only when it determines that a school has denied a FAPE. See
School Comm. of Burlington v. Department of Ed. of Mass., 471 U.S.
359, 369 (1985). Without such a finding, that kind of relief is (once
again) unavailable under the Act.
  8 Once again, we do not address here (or anywhere else in this opin­

ion) a case in which a plaintiff, although charging the denial of a FAPE,
seeks a form of remedy that an IDEA officer cannot give—for example,
as in the Frys’ complaint, money damages for resulting emotional
injury. See n. 4, supra.
                  Cite as: 580 U. S. ____ (2017)             13

                      Opinion of the Court

explained, would have to send her away empty-handed.
And that is true even when the suit arises directly from a
school’s treatment of a child with a disability—and so
could be said to relate in some way to her education. A
school’s conduct toward such a child—say, some refusal to
make an accommodation—might injure her in ways unre­
lated to a FAPE, which are addressed in statutes other
than the IDEA. A complaint seeking redress for those
other harms, independent of any FAPE denial, is not
subject to §1415(l)’s exhaustion rule because, once again,
the only “relief ” the IDEA makes “available” is relief for
the denial of a FAPE.
                               B
  Still, an important question remains: How is a court to
tell when a plaintiff “seeks” relief for the denial of a FAPE
and when she does not? Here, too, the parties have found
some common ground: By looking, they both say, to the
“substance” of, rather than the labels used in, the plaintiff ’s
complaint. Brief for Respondents 20; Reply Brief 7–8.
And here, too, we agree with that view: What matters
is the crux—or, in legal-speak, the gravamen—of the
plaintiff ’s complaint, setting aside any attempts at artful
pleading.
  That inquiry makes central the plaintiff ’s own claims,
as §1415(l) explicitly requires. The statutory language
asks whether a lawsuit in fact “seeks” relief available
under the IDEA—not, as a stricter exhaustion statute
might, whether the suit “could have sought” relief avail-
able under the IDEA (or, what is much the same, whether
any remedies “are” available under that law). See Brief
for United States as Amicus Curiae 20 (contrasting
§1415(l) with the exhaustion provision in the Prison Liti­
gation Reform Act, 42 U.S. C. §1997e(a)). In effect,
§1415(l) treats the plaintiff as “the master of the claim”:
She identifies its remedial basis—and is subject to exhaus­
14        FRY v. NAPOLEON COMMUNITY SCHOOLS

                      Opinion of the Court

tion or not based on that choice. Caterpillar Inc. v. Wil-
liams, 482 U.S. 386, 392, and n. 7 (1987). A court decid­
ing whether §1415(l) applies must therefore examine
whether a plaintiff ’s complaint—the principal instrument
by which she describes her case—seeks relief for the de­
nial of an appropriate education.
   But that examination should consider substance, not
surface. The use (or non-use) of particular labels and
terms is not what matters. The inquiry, for example, does
not ride on whether a complaint includes (or, alternatively,
omits) the precise words(?) “FAPE” or “IEP.” After all,
§1415(l)’s premise is that the plaintiff is suing under a
statute other than the IDEA, like the Rehabilitation Act;
in such a suit, the plaintiff might see no need to use the
IDEA’s distinctive language—even if she is in essence
contesting the adequacy of a special education program.
And still more critically, a “magic words” approach would
make §1415(l)’s exhaustion rule too easy to bypass. Just
last Term, a similar worry led us to hold that a court’s
jurisdiction under the Foreign Sovereign Immunities Act
turns on the “gravamen,” or “essentials,” of the plaintiff ’s
suit. OBB Personenverkehr AG v. Sachs, 577 U. S. ___,
___, ___, ___ (2015) (slip op., at 6, 8, 9). “[A]ny other ap­
proach,” we explained, “would allow plaintiffs to evade the
Act’s restrictions through artful pleading.” Id., at ___ (slip
op., at 8). So too here. Section 1415(l) is not merely a
pleading hurdle. It requires exhaustion when the grava­
men of a complaint seeks redress for a school’s failure to
provide a FAPE, even if not phrased or framed in precisely
that way.
   In addressing whether a complaint fits that description,
a court should attend to the diverse means and ends of the
statutes covering persons with disabilities—the IDEA on
the one hand, the ADA and Rehabilitation Act (most nota­
bly) on the other. The IDEA, of course, protects only
“children” (well, really, adolescents too) and concerns only
                  Cite as: 580 U. S. ____ (2017)           15

                      Opinion of the Court

their schooling. §1412(a)(1)(A). And as earlier noted, the
statute’s goal is to provide each child with meaningful
access to education by offering individualized instruction
and related services appropriate to her “unique needs.”
§1401(29); see Rowley, 458 U.S., at 192, 198; supra, at 11.
By contrast, Title II of the ADA and §504 of the Rehabili­
tation Act cover people with disabilities of all ages, and do
so both inside and outside schools. And those statutes aim
to root out disability-based discrimination, enabling each
covered person (sometimes by means of reasonable ac­
commodations) to participate equally to all others in pub­
lic facilities and federally funded programs. See supra, at
3–4. In short, the IDEA guarantees individually tailored
educational services, while Title II and §504 promise non­
discriminatory access to public institutions. That is not to
deny some overlap in coverage: The same conduct might
violate all three statutes—which is why, as in Smith, a
plaintiff might seek relief for the denial of a FAPE under
Title II and §504 as well as the IDEA. But still, the statu­
tory differences just discussed mean that a complaint
brought under Title II and §504 might instead seek relief
for simple discrimination, irrespective of the IDEA’s FAPE
obligation.
   One clue to whether the gravamen of a complaint
against a school concerns the denial of a FAPE, or instead
addresses disability-based discrimination, can come from
asking a pair of hypothetical questions. First, could the
plaintiff have brought essentially the same claim if the
alleged conduct had occurred at a public facility that was
not a school—say, a public theater or library? And second,
could an adult at the school—say, an employee or visitor—
have pressed essentially the same grievance? When the
answer to those questions is yes, a complaint that does not
expressly allege the denial of a FAPE is also unlikely to be
truly about that subject; after all, in those other situations
there is no FAPE obligation and yet the same basic suit
16          FRY v. NAPOLEON COMMUNITY SCHOOLS

                          Opinion of the Court

could go forward. But when the answer is no, then the
complaint probably does concern a FAPE, even if it does
not explicitly say so; for the FAPE requirement is all that
explains why only a child in the school setting (not an
adult in that setting or a child in some other) has a viable
claim.
  Take two contrasting examples. Suppose first that a
wheelchair-bound child sues his school for discrimination
under Title II (again, without mentioning the denial of a
FAPE) because the building lacks access ramps. In some
sense, that architectural feature has educational conse­
quences, and a different lawsuit might have alleged that it
violates the IDEA: After all, if the child cannot get inside
the school, he cannot receive instruction there; and if he
must be carried inside, he may not achieve the sense of
independence conducive to academic (or later to real-
world) success. But is the denial of a FAPE really the
gravamen of the plaintiff ’s Title II complaint? Consider
that the child could file the same basic complaint if a
municipal library or theater had no ramps. And similarly,
an employee or visitor could bring a mostly identical com­
plaint against the school. That the claim can stay the
same in those alternative scenarios suggests that its
essence is equality of access to public facilities, not ade­
quacy of special education. See supra, at 7 (describing
OCR’s use of a similar example). And so §1415(l) does not
require exhaustion.9
——————
   9 The school districts offer another example illustrating the point.

They suppose that a teacher, acting out of animus or frustration,
strikes a student with a disability, who then sues the school under a
statute other than the IDEA. See Brief for Respondents 36–37. Here
too, the suit could be said to relate, in both genesis and effect, to the
child’s education. But the school districts opine, we think correctly,
that the substance of the plaintiff’s claim is unlikely to involve the
adequacy of special education—and thus is unlikely to require exhaus­
tion. See ibid. A telling indicator of that conclusion is that a child
could file the same kind of suit against an official at another public
                     Cite as: 580 U. S. ____ (2017)                   17

                          Opinion of the Court

   But suppose next that a student with a learning disabil­
ity sues his school under Title II for failing to provide
remedial tutoring in mathematics. That suit, too, might
be cast as one for disability-based discrimination, grounded
on the school’s refusal to make a reasonable accommo­
dation; the complaint might make no reference at all to a
FAPE or an IEP. But can anyone imagine the student
making the same claim against a public theater or library?
Or, similarly, imagine an adult visitor or employee suing
the school to obtain a math tutorial? The difficulty of
transplanting the complaint to those other contexts sug­
gests that its essence—even though not its wording—is
the provision of a FAPE, thus bringing §1415(l) into play.10
   A further sign that the gravamen of a suit is the denial
of a FAPE can emerge from the history of the proceedings.
In particular, a court may consider that a plaintiff has
previously invoked the IDEA’s formal procedures to han­
dle the dispute—thus starting to exhaust the Act’s reme­
dies before switching midstream. Recall that a parent
——————
facility for inflicting such physical abuse—as could an adult subject to
similar treatment by a school official. To be sure, the particular cir­
cumstances of such a suit (school or theater? student or employee?)
might be pertinent in assessing the reasonableness of the challenged
conduct. But even if that is so, the plausibility of bringing other vari­
ants of the suit indicates that the gravamen of the plaintiff’s complaint
does not concern the appropriateness of an educational program.
   10 According to JUSTICE ALITO, the hypothetical inquiries described

above are useful only if the IDEA and other federal laws are mutually
exclusive in scope. See post, at 1 (opinion concurring in part and
concurring in judgment). That is incorrect. The point of the questions
is not to show that a plaintiff faced with a particular set of circum­
stances could only have proceeded under Title II or §504—or, alterna­
tively, could only have proceeded under the IDEA. (Depending on the
circumstances, she might well have been able to proceed under both.)
Rather, these questions help determine whether a plaintiff who has
chosen to bring a claim under Title II or §504 instead of the IDEA—and
whose complaint makes no mention of a FAPE—nevertheless raises a
claim whose substance is the denial of an appropriate education.
18          FRY v. NAPOLEON COMMUNITY SCHOOLS

                          Opinion of the Court

dissatisfied with her child’s education initiates those
administrative procedures by filing a complaint, which
triggers a preliminary meeting (or possibly mediation) and
then a due process hearing. See supra, at 2–3. A plain-
tiff ’s initial choice to pursue that process may suggest that
she is indeed seeking relief for the denial of a FAPE—with
the shift to judicial proceedings prior to full exhaustion
reflecting only strategic calculations about how to maxim­
ize the prospects of such a remedy. Whether that is so
depends on the facts; a court may conclude, for example,
that the move to a courtroom came from a late-acquired
awareness that the school had fulfilled its FAPE obliga­
tion and that the grievance involves something else entirely.
But prior pursuit of the IDEA’s administrative reme-
dies will often provide strong evidence that the substance
of a plaintiff ’s claim concerns the denial of a FAPE, even if
the complaint never explicitly uses that term.11
                             III
  The Court of Appeals did not undertake the analysis we
have just set forward. As noted above, it asked whether
E. F.’s injuries were, broadly speaking, “educational” in
nature. See supra, at 8; 788 F. 3d, at 627 (reasoning that
the “value of allowing Wonder to attend [school] with E. F.
was educational” because it would foster “her sense of
independence and social confidence,” which is “the sort of
interest the IDEA protects”). That is not the same as
asking whether the gravamen of E. F.’s complaint charges,
and seeks relief for, the denial of a FAPE. And that differ­
ence in standard may have led to a difference in result in
——————
   11 The point here is limited to commencement of the IDEA’s formal

administrative procedures; it does not apply to more informal requests
to IEP Team members or other school administrators for accommoda­
tions or changes to a special education program. After all, parents of a
child with a disability are likely to bring all grievances first to those
familiar officials, whether or not they involve the denial of a FAPE.
                  Cite as: 580 U. S. ____ (2017)             19

                      Opinion of the Court

this case. Understood correctly, §1415(l) might not re­
quire exhaustion of the Frys’ claim. We lack some im­
portant information on that score, however, and so we
remand the issue to the court below.
   The Frys’ complaint alleges only disability-based dis­
crimination, without making any reference to the ade-
quacy of the special education services E. F.’s school provided.
The school districts’ “refusal to allow Wonder to act as a
service dog,” the complaint states, “discriminated against
[E. F.] as a person with disabilities . . . by denying her
equal access” to public facilities. App. to Brief in Opposi­
tion 15, Complaint ¶68. The complaint contains no allega­
tion about the denial of a FAPE or about any deficiency in
E. F.’s IEP. More, it does not accuse the school even in
general terms of refusing to provide the educational in­
struction and services that E. F. needs. See 788 F.3d, at
631 (acknowledging that the Frys do not “state that Won­
der enhances E. F.’s educational opportunities”). As the
Frys explained in this Court: The school districts “have
said all along that because they gave [E. F.] a one-on-one
[human] aide, that all of her . . . educational needs were
satisfied. And we have not challenged that, and it would
be difficult for us to challenge that.” Tr. of Oral Arg. 16.
The Frys instead maintained, just as OCR had earlier
found, that the school districts infringed E. F.’s right to
equal access—even if their actions complied in full with
the IDEA’s requirements. See App. to Brief in Opposition
15, 18–19, Complaint ¶¶ 69, 85, 87; App. 34–37; supra, at
7–8.
   And nothing in the nature of the Frys’ suit suggests any
implicit focus on the adequacy of E. F.’s education. Con­
sider, as suggested above, that the Frys could have filed
essentially the same complaint if a public library or thea­
ter had refused admittance to Wonder. See supra, at 16.
Or similarly, consider that an adult visitor to the school
could have leveled much the same charges if prevented
20         FRY v. NAPOLEON COMMUNITY SCHOOLS

                       Opinion of the Court

from entering with his service dog. See ibid. In each case,
the plaintiff would challenge a public facility’s policy of
precluding service dogs (just as a blind person might
challenge a policy of barring guide dogs, see supra, at 7) as
violating Title II’s and §504’s equal access requirements.
The suit would have nothing to do with the provision of
educational services. From all that we know now, that is
exactly the kind of action the Frys have brought.
  But we do not foreclose the possibility that the history of
these proceedings might suggest something different. As
earlier discussed, a plaintiff ’s initial pursuit of the IDEA’s
administrative remedies can serve as evidence that the
gravamen of her later suit is the denial of a FAPE, even
though that does not appear on the face of her complaint.
See supra, at 17–18. The Frys may or may not have
sought those remedies before filing this case: None of the
parties here have addressed that issue, and the record is
cloudy as to the relevant facts. Accordingly, on remand,
the court below should establish whether (or to what
extent) the Frys invoked the IDEA’s dispute resolution
process before bringing this suit. And if the Frys started
down that road, the court should decide whether their
actions reveal that the gravamen of their complaint is
indeed the denial of a FAPE, thus necessitating further
exhaustion.
  With these instructions and for the reasons stated,
we vacate the judgment of the Court of Appeals and re­
mand the case for further proceedings consistent with this
opinion.
                                                It is so ordered.
                  Cite as: 580 U. S. ____ (2017)             1

                       Opinion of ALITO, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 15–497
                          _________________


  STACY FRY, ET VIR, AS NEXT FRIENDS OF MINOR E. F., 

     PETITIONERS v. NAPOLEON COMMUNITY

                 SCHOOLS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                      [February 22, 2017]


   JUSTICE ALITO, with whom JUSTICE THOMAS joins,
concurring in part and concurring in the judgment.
   I join all of the opinion of the Court with the exception of
its discussion (in the text from the beginning of the first
new paragraph on page 15 to the end of the opinion) in
which the Court provides several misleading “clue[s],”
ante, at 15, for the lower courts.
   The Court first instructs the lower courts to inquire
whether the plaintiff could have brought “essentially the
same claim if the alleged conduct had occurred at a public
facility that was not a school—say, a public theater or
library.” Ibid. Next, the Court says, a court should ask
whether “an adult at the school—say, an employee or
visitor—[could] have pressed essentially the same griev-
ance.” Ibid. These clues make sense only if there is no
overlap between the relief available under the following
two sets of claims: (1) the relief provided by the Individu-
als with Disabilities Education Act (IDEA), and (2) the
relief provided by other federal laws (including the Consti-
tution, the Americans with Disabilities Act of 1990 (ADA),
and the Rehabilitation Act of 1973). The Court does not
show or even claim that there is no such overlap—to the
contrary, it observes that “[t]he same conduct might vio-
2         FRY v. NAPOLEON COMMUNITY SCHOOLS

                     Opinion of ALITO, J.

late” the ADA, the Rehabilitation Act and the IDEA. Ibid.
And since these clues work only in the absence of overlap,
I would not suggest them.
   The Court provides another false clue by suggesting that
lower courts take into account whether parents, before
filing suit under the ADA or the Rehabilitation Act, began
to pursue but then abandoned the IDEA’s formal proce-
dures. Ante, at 17–18. This clue also seems to me to be
ill-advised. It is easy to imagine circumstances under
which parents might start down the IDEA road and then
change course and file an action under the ADA or the
Rehabilitation Act that seeks relief that the IDEA cannot
provide. The parents might be advised by their attorney
that the relief they were seeking under the IDEA is not
available under that law but is available under another.
Or the parents might change their minds about the relief
that they want, give up on the relief that the IDEA can
provide, and turn to another statute.
   Although the Court provides these clues for the purpose
of assisting the lower courts, I am afraid that they may
have the opposite effect. They are likely to confuse and
lead courts astray.